DETAILED ACTION
This Office Action is in response to communications filed 11/5/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
This Application is continuation of Parent Application 13/707,316.
Applicant has amended claims 1, 5, 13, and 16-20.
Applicant has canceled claims 4 and 15.
Applicant has added new claims 21 and 22.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 5-14, and 16-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Independent Claim 1 recites: receiving a location-based campaign request including a point of interest (POI), a publication, and a requested target number of users to receive the publication; during a first portion of a day generating a dynamic geofence having a first size around the POI in order to target the requested number of users, and transmitting the publication to [users] located within the dynamic geofence during the first portion of the day; and during a second portion of the day adjusting the dynamic geofence to have a second size around the POI in order to target the requested number of  This is considered to be an abstract idea, as explained below.  
Under the broadest reasonable interpretation, the limitations of the claim are directed to “certain methods of organizing human activities” such as in the form of advertising, marketing, and following rules and instructions. The claimed invention is performing the receiving of an advertisement/publication campaign request, generating dynamic geofences, and transmitting the advertisement/publications, in order to provide marketing and advertising.  This is something that advertisers may do in order to determine and target a particular geographic location in which to target their advertisements.  This is something that is valuable in advertising and/or marketing, and not computer technology itself, and would be useful regardless of whether it is performed on a computer or in an environment outside of computer technology. Applicant is merely taking a concept that exists outside of computer technology, and is simply attempting to apply it to a computer environment, and does so with nothing more than just generic computers/computing components performing generic computing functions. Furthermore, the invention does not include any significant computer technology or recite any sort of technological solution for a problem.  What is being claimed is just basic receiving of data, the generation of data, and the transmission of data.  Essentially, the invention just recites the general processing and manipulation of data for purposes of making an advertisement/marketing decision.  In addition to the above, under the broadest reasonable interpretation, the limitations of the claims are also directed to a “mental process,” because the concept of the claimed invention can be performed mentally by a human in the mind or by pen and paper.  The claim is essentially just receiving campaign request data, generating geofence data, and transmitting advertisement/publication data.  This sort of receiving, generating, and transmitting of data are steps that a human can perform in the mind or by pen and paper. For instance, each of the claimed steps are just either receiving data, generating data, or transmitting data.  A human can receive data, such as a request for an 
This judicial exception is not integrated into a practical application.  Additional elements recited by the claim include: a “”server computing devices” which implement the method steps; and “mobile devices” which receive the transmitted advertisement/publication.  There are no other elements/limitations considered to be an additional element in independent 1.  The recited additional elements are recited at a high-level of generality (i.e. as a generic ”computer processor,” “computer program instructions,” and “computer-readable medium”), and basic generic computer features.  The Alice, Benson, Bancorp, Cybersource, Ultramercial, buySAFE, and Cyberfone).  In addition, it has also been held that steps such as arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (See Versata; See also MPEP §2106.07(a)(III)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the additional elements do no more than just generally link the judicial exception to a particular technological environment or field of use.  Further, the claim does not recite any additional elements considered to be significantly more.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements here amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
With respect to dependent claims 2-12 the limitations are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis for the independent claim above.
Independent Claim 1, and dependent claims 2-12, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Alice Corp. establishes that the same analysis should be used for all categories of claims (e.g., product and process claims), whereas prior guidance applied a different analysis to product claims involving abstract ideas (relying on tangibility in MPEP 2106(II)(A)) than to process claims (Bilski guidance).

Claims 13-19 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-12 above. The system of independent claim 13 recites “A server comprising: at least a memory and a processor configured to…".  It is clear that claim 13 is just the system embodiment of the method of claim 1 and nothing significantly more.  The system at best describes an environment in which to carry out the abstract idea. There are no other elements/limitations considered to be an additional element in independent claim 13, other than those discussed under claim 1 above.
The limitations of dependent claims 14-19 are just extensions of the abstract idea from the independent claim which is described in the analysis above.  Further, these dependent claims do not contain any more elements which are considered to be “additional elements” other than those already discussed in the analysis above.
Independent claim 13, and dependent claims 14-19 are therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.
Claim 20 are rejected under 35 U.S.C. 101 for substantially the same reasons as claims 1-12 above. The medium of independent claim 20 recites “A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a server, cause the server to perform operations comprising…".  It is clear that claim 20 is just the medium embodiment of 
Independent claim 20 is therefore not drawn to eligible subject matter as they it is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-12, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shutter Pre-Grant Publication 2012/0276928 (hereinafter Shutter) in view of Lewis et al. Pre-Grant Publication 2009/0197582 (hereinafter Lewis).
In reference to independent claims 1, 13, and 20, Shutter teaches:
Claim 1: A method implemented by one or more server computing devices, the method comprising…  (paragraphs 0021-0030 – describes computer hardware and components such as servers, processors, memory, etc.)
Claim 13: A server comprising: at least a memory and a processor configured to… (paragraphs 0021-0030 – describes computer hardware and components such as servers, processors, memory, etc
Claim 20: A non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of a server, cause the server to perform operations comprising… (paragraphs 0021-0030 – describes computer hardware and components such as servers, processors, memory, etc.)
Shutter teaches receiving a location-based campaign request including a point of interest (POI) and a publication (paragraphs 0024, 0026, 0034, 0037, 0038 – shows location based advertising campaign with request for point of interest and publication/advertisement); during a first portion of a day generating a dynamic geofence having a first size around the POI, and transmitting the publication to mobile devices located within the dynamic geofence during the first portion of the day (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes); and during a second portion of the day adjusting the dynamic geofence to have a second size around the POI, and transmitting the publication to mobile devices located within the adjusted dynamic geofence during the second portion of the day (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes
As cited above, Shutter teaches a location-based campaign request identifying a number of targeted users to receive the publication (paragraphs 0031; 0034-0045; 0050-0058; and Figs. 5-7). Shutter does not specifically teach wherein the location-based campaign request identifies a requested target number of users to receive the publication… in order to target the requested target number of users. Lewis teaches wherein the location-based campaign request identifies a requested target number of users to receive the publication (paragraphs 0032, 0039, 0041, 0078 – describes desired amount or “frequency” of targeted impressions/publications/advertisements and the “reach” of users; 0032, 0036-0041, 0053, 0066, 0075 – describes location based advertising and providing advertisements based on location, and specifically indicates providing advertisement upon a user entering the area of an advertiser/store/merchant; 0097 – further describes using geofence technology to aid in targeting users).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included a campaign request identifying a requested target number of users to receive the publication because an advertiser would likely want to determine and include the amount of targeted advertisements presented as part of the request because this will generally determine (at least partially) the cost of the advertising campaign.  For example, ceteris paribus, 1,000 advertisement impressions would cost much less than 100,000 impressions.  Thus, this would be useful for an advertiser to be able to include the target number of presentations.  Further, as Shutter mentions, as the weather gets bad the system of Shutter may shrink the targeted area in order to target less users in the area, and similarly if the weather were nicer Shutter may expand the targeted area in order to target more users in the area.
Shutter does not expressly state that the generation of the geofence and transmission of publications/advertisements are specifically “during the [first/second] portion of the day.”  However, as cited above, Shutter does describe modifying/adjusting the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions (such as based on current weather 
In reference to claim 2, Shutter teaches the method of claim 1.  Shutter teaches wherein the publication is transmitted to a first group of mobile devices located within the dynamic geofence during the first portion of the day, and wherein the publication is transmitted to a second group of mobile devices located within the adjusted dynamic geofence during the second portion of the day (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes).  
NOTE:  Shutter does not specifically state transmitting to a first and a second group of mobile devices.  However, Shutter does indicate transmitting publications/advertisements to multiple users within the geofence at different points in time throughout the day (as well as based on differing/changing conditions).  Thus, each time the system in Shutter is targeting and transmitting the publications/advertisements to the users within the geofence at the different points in time, as well as targeting differing sets of users within a modified 
In reference to claim 3, Shutter teaches the method of claim 2.  Shutter teaches wherein the first group of mobile devices is different than the second group of mobile devices (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes).  
NOTE 1:  Shutter does not specifically state transmitting to a first and a second group of mobile devices.  However, Shutter does indicate transmitting publications/advertisements to multiple users within the geofence at different points in time throughout the day (as well as based on differing/changing conditions).  Thus, each time the system in Shutter is targeting and transmitting the publications/advertisements to the users within the geofence at the different points in time, as well as targeting differing sets of users within a modified (increased/decreased) geofence, the system in Shutter is effectively transmitting the publications/advertisements to different groups of users.  
NOTE 2: In addition to the above note, when the system in Shutter transmits the publications/advertisements to the users that are currently within the geofence at the different periods of time throughout the day, and that are within the different/modified sizes of the geofence, the set or group of users that are currently within each geofence at each point in time would differ from one another.  For instance, mobile device users move around and change locations throughout the day.  So the group of users within a particular geofence at one point in 
In reference to claim 9, Shutter teaches the method of claim 1.  Shutter teaches wherein the location-based campaign request includes a target demographic parameter comprising at least one of a minimum income threshold, average income, average education level, active mobile device usage, a density of males, a density of females, or a predefined age range (paragraphs 0037; and 0056).
In reference to claim 10, Shutter teaches the method of claim 1.  Shutter teaches wherein the publication comprises a location-aware advertisement (paragraphs 0020; 0022; 0025; 0027; 0034; 0037-0046; 0050-0056; 0061; and 0062)
In reference to claim 11, Shutter teaches the method of claim 1.  Shutter teaches wherein changing the first size of the geofence to the second size of the updated geofence results in a larger predicted number of users with a demographic characteristic matching the target demographic parameter (paragraphs 0037-0046; 0050-0056).  
Shutter does not specifically state that increasing the geofence size will “result[] in a larger predicted number of users with a demographic characteristic matching the target demographic parameter.”  However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have reached the conclusion that increasing the size of the geofence would result in increasing the number of predicted users with a particular demographic characteristic, because 
NOTE:  The main portion of this claim is just describing what the result is.  A result is just describing the intended use, and intended use does not have patentable weight.
In reference to claim 12, Shutter teaches the method of claim 1.  Shutter teaches wherein the adjusting the dynamic geofence includes changing a shape of the geofence (paragraph 0045).
In reference to claim 19, Shutter and Lewis teach the system of claim 15.  Shutter teaches wherein the location-based campaign request includes a target demographic parameter comprising at least one of a minimum income threshold, average income, average education level, active mobile device usage, a density of males, a density of females, or a predefined age range (paragraphs 0037; and 0056).
In reference to claim 21, Shutter non-transitory computer-readable medium of claim 20.   Shutter teaches wherein the publication is transmitted to a first group of mobile devices located within the dynamic geofence during the first portion of the day, and wherein the publication is transmitted to a second group of mobile devices located within the adjusted dynamic geofence during the second portion of the day (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes); and wherein the first group of mobile devices is different than the second group of mobile devices (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes).  
NOTE 1:  Shutter does not specifically state transmitting to a first and a second group of mobile devices.  However, Shutter does indicate transmitting publications/advertisements to multiple users within the geofence at different points in time throughout the day (as well as based on differing/changing conditions).  Thus, each time the system in Shutter is targeting and transmitting the publications/advertisements to the users within the geofence at the different points in time, as well as targeting differing sets of users within a modified (increased/decreased) geofence, the system in Shutter is effectively transmitting the publications/advertisements to different groups of users.  
NOTE 2: In addition to the above note, when the system in Shutter transmits the publications/advertisements to the users that are currently within the geofence at the different periods of time throughout the day, and that are within the different/modified sizes of the geofence, the set or group of users that are currently within each geofence at each point in time would differ from one another.  For instance, mobile device users move around and change locations throughout the day.  So the group of users within a particular geofence at one point in time, such as in the morning, would (likely) be different than the group of users within the same geofence at another point in time, such as .


Claims 5-8, 16-18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shutter in view of Lewis and further in view of Ross et al. Pre-Grant Publication 2012/0265841 (hereinafter Ross).
In reference to claims 5, 16, and 22, Shutter and Lewis teach the method of claim 1, the system of claim 13, and the non-transitory computer-readable medium of claim 20.  Shutter teaches determining a first and second size of the geofences (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes).  Shutter does not specifically teach wherein the first size and the second size is determined based at least in part on the requested target number of users.   Lewis teaches determining the requested target number of users being presented with advertisements, and determining a location area to target users based on the target number users receiving and advertisement impression (paragraphs 0032, 0039, 0041, 0078 – describes desired amount or “frequency” of targeted impressions/publications/advertisements and the “reach” of users; 0032, 0036-0041, 0053, 0066, 0075 – describes location based advertising and providing advertisements based on location, and specifically indicates providing advertisement upon a user entering the area of an advertiser/store/merchant; 0097 – further describes using geofence technology to aid in targeting users).  Ross teaches wherein the first size and the second size is determined based at least in part on the requested target number or density of users (paragraph 0156 – determining geofence size based on population/density of an area in order to target the proper/desired amount of users). It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to have included determining, based on the target number or density of users, a size and shape of a first and/or second geofence to encompass the target number of users so that a more specific area can be honed in to best target users based on the target number. For instance, if the density is really high then logically the geofence can be much smaller and more focused/targeted, but if the density is lower, then the geofence will need to cover a much larger area in order to still get the requisite target number of users. As an example, paragraph 0156 of Ross explains that, "It will be understood that this can be used so that the systems and methods can be used in small locations (e.g., in New York City) and large locations (e.g., in Kansas) such that each can have same number of users inside the spots.”
In reference to claims 6 and 17, Shutter, Lewis, and Ross teach the method of claim 5 and the system of claim 15.  Shutter teaches determining the first size within the dynamic geofence during the first portion of the day, and determining the second size within the dynamic geofence during the second portion of the day (paragraphs 0039-0041 – describes targeting advertisements to users near POI within a geofence area; 0042-0046 – describes modifying the size of geofence by dynamically increasing or decreasing the size in real-time based on certain conditions, such as based on current weather conditions throughout the day, the time during a special event, and/or historical information indicating times of heavy traffic congestion; 0050-0058 – indicates receiving information updates at regular time intervals throughout the day to adjust/modify size based on changes to conditions; Figs. 5-7 – illustrates different geofence sizes).  Shutter does not specifically teach wherein the first size is determined based at least in describes desired amount or “frequency” of targeted impressions/publications/advertisements and the “reach” of users; 0032, 0036-0041, 0053, 0066, 0075 – describes location based advertising and providing advertisements based on location, and specifically indicates providing advertisement upon a user entering the area of an advertiser/store/merchant; 0097 – further describes using geofence technology to aid in targeting users).  Ross teaches wherein the first size is determined based at least in part on a first population density of users that are located within the dynamic geofence, and wherein the second size is determined based at least in part on a second different population density of users that are located within the dynamic geofence (paragraph 0156 – determining geofence size based on population/density of an area in order to target the proper/desired amount of users
In reference to claims 7 and 18, Shutter, Lewis, and Ross teach the method of claim 5 and the system of claim 15.  Shutter teaches updating the first size or the second size in response to determining that a number of users targeted is less than the desired amount of users to target (paragraphs 0040-0046; 0050-0056; Figs. 5-7). Shutter does not specifically teach further comprising updating the first size or the second size in response to determining that an actual number of users that received the publication is less than the requested target number of users. Lewis teaches updating a campaign, including location area, in response to determining that an actual number of users that received the publication is less than the requested target number of users (paragraphs 0032, 0039, 0041, 0078 – describes desired amount or “frequency” of targeted impressions/publications/advertisements and the “reach” of users; 0032, 0036-0041, 0053, 0066, 0075 – describes location based advertising and providing advertisements based on location, and specifically indicates providing advertisement upon a user entering the area of an advertiser/store/merchant; 0097 – further describes using geofence technology to aid in targeting users).  Ross teaches updating the first size or the second size in response to determining that an actual number of users to receive the publication is less than the requested target number of users. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have included updating the size of the geofence in response to determining that the actual number of users that received the advertisement/publication is less than the requested target number of users because, for instance, by increasing the size of the geofence this will allow more users to be targeted with the advertisement/publication thereby helping to hit the requested target amount.
In reference to claim 8, Shutter, Lewis, and Ross teach the method of claim 5.  Shutter teaches receiving and analyzing campaign data based on a distribution of location based publications/advertisements including historical and click data, and updating the first size or the second size in response to analyzing the campaign data including historical and click data (paragraphs 0037-0045; 0050; 0056; and 0061).  Shutter does not specifically teach further comprising analyzing click-.

Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive.
With respect to Applicant’s arguments pertaining to the previous §101 rejections:
In light of the newly amended claim language, the §101 rejections of the claims are being maintained for essentially on the same rationale as previously discussed.
With resect to Applicant’s arguments pertaining to the previous §103 rejections:
Based on the newly amended claim language the previous §103 rejections citing prior art Shutter have been withdrawn.
However, independent claims 1, 13, and 20 are now rejected as being obvious in view of prior arts Shutter and Lewis.
As discussed in the interview (11/5/2021), Applicant’s newly submitted amendments to independent claims 1, 13, and 20 did overcome the previous §103 rejections citing prior art Shutter.  However, the newly submitted amendments did appear to be similar to the limitations of previously submitted dependent claim 4 (now canceled).  These limitations were previously cited as being taught by prior art Lewis.  After consideration, newly amended independent claims 1, 13, and 20 are rejected under §103 as being obvious in view of prior arts Shutter and Lewis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Phillips et al. 		Pre-Grant Publication		2006/0270421

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G REINHARDT/Examiner, Art Unit 3682                                                                                                                                                                                                        
/WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682